Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made and entered into as of the
      day of           , 20    , by and between CyrusOne Inc., a Maryland
corporation (the “Company”), and                          (“Indemnitee”).

 

WHEREAS, at the request of the Company, Indemnitee will serve or currently
serves as [a director] [and] [an officer] of the Company and may, therefore, be
subjected to claims, suits or proceedings arising as a result of such service;
and

 

WHEREAS, as an inducement to Indemnitee to serve or continue to serve in such
capacity, the Company has agreed to indemnify and to advance expenses and costs
incurred by Indemnitee in connection with any such claims, suits or proceedings,
to the maximum extent permitted by law; and

 

WHEREAS, the parties to this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses and to supersede any prior
agreement to which the Company and Indemnitee are parties regarding the same;
provided that this Agreement shall not be deemed exclusive of any other rights
to which Indemnitee may at any time be entitled under applicable law, the
charter or Bylaws of the Company, any agreement entered into after the date
hereof or a resolution of the stockholders entitled to vote generally in the
election of directors or of the Board of Directors, or otherwise.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.                                           Definitions.  For purposes
of this Agreement:

 

(a)         “Change in Control” means a change in control of the Company
occurring after the Effective Date of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or
not the Company is then subject to such reporting requirement; provided,
however, that, without limitation, such a Change in Control shall be deemed to
have occurred if, after the Effective Date (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 15% or more of the
combined voting power of all of the Company’s then-outstanding securities
entitled to vote generally in the election of directors without the prior
approval of at least two-thirds of the Incumbent Board; (ii) the Company is a
party to a merger, consolidation, sale of assets, plan of liquidation or other
reorganization not approved by at least two-thirds of the Incumbent Board, as a
consequence of which members of the Board of Directors in office immediately
prior to such transaction or event constitute less than a majority of the Board
of Directors thereafter; or (iii) at any time, a majority of the members of the
Board of Directors are not individuals from the Incumbent Board.

 

--------------------------------------------------------------------------------


 

(b)         “Corporate Status” means the status of a person as a present or
former director, officer, employee or agent of the Company or as a director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any other foreign or domestic corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving in such capacity at the request of
the Company.  As a clarification and without limiting the circumstances in which
Indemnitee may be serving at the request of the Company, service by Indemnitee
shall be deemed to be at the request of the Company:  (i) if Indemnitee serves
or served as a director, trustee, officer, partner, manager, managing member,
fiduciary, employee or agent of any corporation, partnership, limited liability
company, joint venture, trust or other enterprise (1) of which a majority of the
voting power or equity interest is or was owned directly or indirectly by the
Company or (2) the management of which is controlled directly or indirectly by
the Company, and (ii) if, as a result of Indemnitee’s service to the Company or
any of its affiliated entities, Indemnitee is subject to duties by, or required
to perform services for, an employee benefit plan or its participants or
beneficiaries, including as a deemed fiduciary thereof.

 

(c)          “Disinterested Director” means a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification and/or
advance of Expenses is sought by Indemnitee.

 

(d)         “Effective Date” means the date set forth in the first paragraph of
this Agreement.

 

(e)          “Expenses” shall include, without limitation, any and all
reasonable and out-of-pocket attorneys’ fees and costs, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, federal, state, local or foreign taxes imposed on Indemnitee as a result
of the actual or deemed receipt of any payments under this Agreement, ERISA
excise taxes and penalties and any other disbursements or expenses incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in or otherwise participating
in a Proceeding.  Expenses shall also include Expenses incurred in connection
with any appeal resulting from any Proceeding including, without limitation, the
premium, security for and other costs relating to any cost bond, supersedeas
bond or other appeal bond or its equivalent.

 

(f)           “Incumbent Board” means the individuals who as of the Effective
Date are members of the Board of Directors of the Company and any individual
becoming a director of the Company subsequent to the Effective Date whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board; provided, however, that notwithstanding the foregoing, no individual
shall be considered a member of the Incumbent Board if such individual initially
assumed office (i) as a result of either an actual or threatened “election
contest” (within the meaning of Rule 14a-11 promulgated under the Exchange Act)
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Board of Directors of the Company (a “Proxy

 

2

--------------------------------------------------------------------------------


 

Contest”) or (ii) with the approval of the other members of the Board of
Directors of the Company, but by reason of any agreement intended to avoid or
settle an actual or threatened Proxy Contest.

 

(g)          “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither is, nor in the
past five years has been, retained to represent:  (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement or of other indemnitees under similar
indemnification agreements), or (ii) any other party to or participant or
witness in the Proceeding giving rise to a claim for indemnification or advance
of Expenses hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

(h)         “Proceeding” means any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought by or in the right of the Company or otherwise and
whether of a civil (including intentional or unintentional tort claims),
criminal, administrative or investigative (formal or informal) nature, including
any appeal therefrom, except one pending or completed on or before the Effective
Date, unless otherwise specifically agreed in writing by the Company and
Indemnitee.  If Indemnitee reasonably believes that a given situation may lead
to or culminate in the institution of a Proceeding, such situation shall also be
considered a Proceeding.

 

Section 2.                                           Services by Indemnitee. 
Indemnitee will serve in the capacity or capacities setforth in the first
WHEREAS clause above.  However, this Agreement shall not impose any independent
obligation on Indemnitee or the Company to continue Indemnitee’s service to the
Company.  This Agreement shall not be deemed an employment contract between the
Company (or any other entity) and Indemnitee.

 

Section 3.                                           General.  The Company shall
indemnify, and advance Expenses to, Indemnitee (a) as provided in this Agreement
and (b) otherwise to the maximum extent permitted by Maryland law in effect on
the Effective Date and as amended from time to time; provided, however, that no
change in Maryland law shall have the effect of reducing the benefits available
to Indemnitee hereunder based on Maryland law as in effect on the Effective
Date.  The rights of Indemnitee provided in this Section 3 shall include,
without limitation, the rights set forth in the other sections of this
Agreement, including any additional indemnification permitted by the Maryland
General Corporation Law (the “MGCL”), including, without limitation,
Section 2-418 of the MGCL.

 

Section 4.                                           Standard for
Indemnification.  If, by reason of Indemnitee’s Corporate Status, Indemnitee is,
or is threatened to be, made a party to any Proceeding, the Company shall
indemnify and hold harmless Indemnitee against all judgments, penalties, fines
and amounts paid in settlement and all Expenses actually and reasonably incurred
by Indemnitee or on

 

3

--------------------------------------------------------------------------------


 

Indemnitee’s behalf in connection with any such Proceeding or any action,
discovery event, claim, issue or matter therein or related thereto unless it is
established that (a) the act or omission of Indemnitee was material to the
matter giving rise to the Proceeding and (i) was committed in bad faith or
(ii) was the result of active and deliberate dishonesty, (b) Indemnitee actually
received an improper personal benefit in money, property or services or (c) in
the case of any criminal Proceeding, Indemnitee had reasonable cause to believe
that Indemnitee’s conduct was unlawful.

 

Section 5.                                           Certain Limits on
Indemnification.  Notwithstanding any other provision of this Agreement (other
than Section 6) and except to the extent otherwise permitted by Maryland
law, Indemnitee shall not be entitled to:

 

(a)         indemnification hereunder if the Proceeding was one by or in the
right of the Company and Indemnitee is adjudged, in a final adjudication of the
Proceeding not subject to further appeal, to be liable to the Company;

 

(b)         indemnification hereunder if Indemnitee is adjudged, in a final
adjudication of the Proceeding not subject to further appeal, to be liable on
the basis that personal benefit was improperly received in any Proceeding
charging improper personal benefit to Indemnitee, whether or not involving
action in Indemnitee’s Corporate Status; or

 

(c)          indemnification or advance of Expenses hereunder if the Proceeding
was brought by Indemnitee, unless: (i) the Proceeding was brought to enforce
indemnification under this Agreement, and then only to the extent in accordance
with and as authorized by Section 12 of this Agreement, or (ii) the Company’s
charter or Bylaws, a resolution of the stockholders entitled to vote generally
in the election of directors or of the Board of Directors or an agreement
approved by the Board of Directors to which the Company is a party expressly
provide otherwise.

 

Section 6.                                           Court-Ordered
Indemnification.  Notwithstanding any other provision of this Agreement, a court
of appropriate jurisdiction, upon application of Indemnitee and such notice as
the court shall require, may order indemnification of Indemnitee by the Company
in the following circumstances:

 

(a)         if such court determines that Indemnitee is entitled to
reimbursement under Section 2-418(d)(1) of the MGCL, the court shall order
indemnification, in which case Indemnitee shall be entitled to recover the
Expenses of securing such reimbursement; or

 

(b)         if such court determines that Indemnitee is fairly and reasonably
entitled to indemnification in view of all the relevant circumstances, whether
or not Indemnitee (i) has met the standards of conduct set forth in
Section 2-418(b) of the MGCL or (ii) has been adjudged liable for receipt of an
improper personal benefit under Section 2-418(c) of the MGCL, the court may
order such indemnification as the court shall deem proper without regard to any
limitation on such court-ordered indemnification contemplated by
Section 2-418(d)(2)(ii) of the MGCL.

 

Section 7.                                           Indemnification of an
Indemnitee Who is Wholly or Partially Successful.  Notwithstanding any other
provision of this Agreement, and without limiting any such provision,

 

4

--------------------------------------------------------------------------------


 

to the extent that Indemnitee was or is, by reason of Indemnitee’s Corporate
Status, made a party to (or otherwise becomes a participant in) any Proceeding
and is successful, on the merits or otherwise, in the defense of such
Proceeding, the Company shall indemnify Indemnitee for all Expenses, judgments,
penalties and/or amounts paid in settlement that are actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.  If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee under this
Section 7 for all Expenses, judgments, penalties and/or amounts paid in
settlement that are actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with each such claim, issue or matter as to
which Indemnitee is entitled to indemnification.  For purposes of this Section 7
and, without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, and a decision by any
government, regulatory or self-regulatory authority, agency or body not to
commence or pursue any investigation, civil or criminal enforcement matter or
case or any civil suit shall be deemed to be a successful result as to such
claim, issue or matter.

 

Section 8.                                           Advance of Expenses for
Indemnitee.  If, by reason of Indemnitee’s Corporate Status, Indemnitee is, or
is threatened to be, made a party to any Proceeding, the Company shall, without
requiring a preliminary determination of Indemnitee’s ultimate entitlement to
indemnification hereunder, advance all Expenses incurred by or on behalf of
Indemnitee in connection with such Proceeding, including any Proceeding
commenced pursuant to Section 12 of this Agreement.  The Company shall make such
advance or advances within ten days after the receipt by the Company of a
statement or statements requesting such advance or advances from time to time,
whether prior to or after final disposition of such Proceeding and may be in the
form of, in the reasonable discretion of Indemnitee (but without duplication)
(a) payment of such Expenses directly to third parties on behalf of Indemnitee,
(b) advance of funds to Indemnitee in an amount sufficient to pay such Expenses
or (c) reimbursement to Indemnitee for Indemnitee’s payment of such Expenses. 
Such statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee (provided, however, that following a Change in Control or in the
event of a Proceeding brought by or in the name of the Company, Indemnitee shall
be required to submit to the Company only summary statements and invoices and,
in connection with such submissions, Indemnitee shall have the right to withhold
or redact any documents or information that are protected by the attorney-client
privilege or the attorney work product doctrine) and shall include or be
preceded or accompanied by a written affirmation by Indemnitee and a written
undertaking by or on behalf of Indemnitee, in substantially the form attached
hereto as Exhibit A or in such form as may be required under applicable law as
in effect at the time of the execution thereof.  To the extent that Expenses
advanced to Indemnitee do not relate to a specific claim, issue or matter in the
Proceeding, such Expenses shall be allocated on a reasonable and proportionate
basis.  The undertaking required by this Section 8 shall be an unlimited general
obligation by or on behalf of Indemnitee, shall be interest free and shall be
accepted without reference to Indemnitee’s financial ability to repay such
advanced Expenses and without any requirement to post security therefor.

 

Section 9.                                           Indemnification and Advance
of Expenses as a Witness or Other Participant.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is or may be, by
reason of Indemnitee’s Corporate Status, made a witness or otherwise asked to
participate in any Proceeding, whether instituted by the Company or any

 

5

--------------------------------------------------------------------------------


 

other party, and to which Indemnitee is not a party, Indemnitee shall be
advanced and indemnified against all Expenses actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection therewith within ten days
after the receipt by the Company of a statement or statements requesting any
such advance or indemnification from time to time, whether prior to or after
final disposition of such Proceeding.  Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee.  In connection with any
such advance of Expenses, the Company may require Indemnitee to provide an
undertaking and affirmation substantially in the form attached hereto as
Exhibit A.

 

Section 10.                                    Procedure for Determination of
Entitlement to Indemnification.

 

(a)                                 To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification; provided that the failure
of Indemnitee to so notify the Company will not relieve the Company from any
liability that it may have to Indemnitee under this Agreement or otherwise to
the extent the failure or delay does not materially prejudice the Company. 
Indemnitee may submit one or more such requests from time to time and at such
time(s) as Indemnitee deems appropriate in Indemnitee’s sole discretion.  The
officer of the Company receiving any such request from Indemnitee shall,
promptly upon receipt of such a request for indemnification, advise the Board of
Directors in writing that Indemnitee has requested indemnification.

 

(b)                                 Upon written request by Indemnitee for
indemnification pursuant to Section 10(a) above, a determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall promptly
be made in the specific case: (i) if a Change in Control has occurred, by
Independent Counsel, in a written opinion to the Board of Directors, a copy of
which shall be delivered to Indemnitee, which Independent Counsel shall be
selected by Indemnitee and approved by the Board of Directors in accordance with
Section 2-418(e)(2)(ii) of the MGCL, which approval shall not be unreasonably
withheld; or (ii) if a Change in Control has not occurred, (A) by a majority
vote of the Disinterested Directors or, by the majority vote of a group of
Disinterested Directors designated by the Disinterested Directors to make the
determination, (B) if Independent Counsel has been selected by the Board of
Directors in accordance with Section 2-418(e)(2)(ii) of the MGCL and approved by
Indemnitee, which approval shall not be unreasonably withheld or delayed, by
Independent Counsel, in a written opinion to the Board of Directors, a copy of
which shall be delivered to Indemnitee or (C) if so directed by the Board of
Directors, by the stockholders of the Company, provided, however, that shares
held by directors or officers who are parties to the Proceeding shall not be
voted.  If it is so determined that Indemnitee is entitled to indemnification,
the Company shall make payment to Indemnitee within ten days after such
determination.  Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary or appropriate to such
determination in the discretion of the Board of Directors or Independent Counsel
if retained pursuant to clause (ii)(B) of this Section 10(b).  Any Expenses
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall

 

6

--------------------------------------------------------------------------------


 

be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company shall indemnify and hold
Indemnitee harmless therefrom.

 

(c)                                  The Company shall pay the reasonable fees
and expenses of Independent Counsel, if one is appointed.

 

Section 11.                                    Presumptions and Effect of
Certain Proceedings.

 

(a)                                 In making any determination with respect to
entitlement to indemnification hereunder, the person or persons or entity making
such determination shall presume that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 10(a) of this Agreement, and the Company shall have
the burden of overcoming that presumption in connection with the making of any
determination contrary to that presumption.  The failure of the person or
persons or entity making any determination with respect to Indemnitee’s
entitlement to indemnification hereunder to have made a determination prior to
the commencement of any action pursuant to this Agreement that indemnification
is proper, or other rights are available, because Indemnitee has met the
requisite standard of conduct, shall not be a defense to the action and shall
not create a presumption regarding whether Indemnitee has met the requisite
standard of conduct.

 

(b)                                 The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction,
upon a plea of nolo contendere or its equivalent, or entry of an order of
probation prior to judgment, does not create a presumption that Indemnitee did
not meet the requisite standard of conduct described herein for indemnification.

 

(c)                                  The knowledge and/or actions, or failure to
act, of any other director, officer, employee or agent of the Company or any
other director, trustee, officer, partner, manager, managing member, fiduciary,
employee or agent of any other foreign or domestic corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise shall not be imputed to Indemnitee for purposes of determining any
other right to indemnification under this Agreement.

 

(d)                                 For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on any information, opinion, report or statement, including any
financial statement or other financial data of the Company (or other applicable
entity) prepared or presented by: (i) an officer or employee of the Company (or
other applicable entity) whom Indemnitee reasonably believes to be reliable and
competent in the matters presented, (ii) a lawyer, certified public accountant,
or other person, as to a matter which Indemnitee reasonably believes to be
within the person’s professional or expert competence or (iii) a committee of
the Board of Directors on which Indemnitee does not serve, as to a matter with
its designated authority, if Indemnitee reasonably believes the committee to
merit confidence; provided, in each case, Indemnitee has no knowledge concerning
the matter in question which would cause such reliance to be unwarranted. The
provisions of this Section 11(d) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which Indemnitee may be deemed or found to
have met the requisite standard of conduct described herein for indemnification.

 

7

--------------------------------------------------------------------------------


 

Section 12.                                    Remedies of Indemnitee.

 

(a)                                 If (i) a determination is made pursuant to
Section 10(b) of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advance of Expenses is not timely
made pursuant to Sections 8 or 9 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 10(b) of
this Agreement within 60 days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Sections 7 or 9 of this Agreement within ten days after receipt by the Company
of a written request therefor, or (v) payment of indemnification pursuant to any
other section of this Agreement or the charter or Bylaws of the Company is not
made within ten days after a determination has been made that Indemnitee is
entitled to indemnification, Indemnitee shall be entitled to an adjudication in
an appropriate court located in the State of Maryland, or in any other court of
competent jurisdiction, or arbitration, conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association, of Indemnitee’s entitlement to indemnification or advance of
Expenses.  The judicial proceeding or arbitration commenced pursuant to this
Section shall be conducted in all respects as a de novo trial, or arbitration,
on the merits, and Indemnitee shall not be prejudiced by reason of a prior
adverse determination.  Indemnitee shall commence a proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence such proceeding pursuant to
this Section 12(a); provided, however, that the foregoing clause shall not apply
to a proceeding brought by Indemnitee to enforce Indemnitee’s rights under
Section 7 of this Agreement.  Except as set forth herein, the provisions of
Maryland law (without regard to its conflicts of laws rules) shall apply to any
such arbitration. The Company shall not oppose Indemnitee’s right to seek any
such adjudication or award in arbitration. If Indemnitee seeks an adjudication
in a court located in the State of Maryland, the parties agree to request that
the action be assigned to the business and technology case management program of
the circuit in which the action is filed.

 

(b)                                 In any judicial proceeding or arbitration
commenced pursuant to this Section 12, or otherwise arising out of this
Agreement, Indemnitee shall be presumed to be entitled to indemnification or
advance of Expenses, as the case may be, under this Agreement and the Company
shall have the burden of proving that Indemnitee is not entitled to
indemnification or advance of Expenses, as the case may be.  If Indemnitee
commences a judicial proceeding or arbitration pursuant to this Section 12, or
otherwise arising out of this Agreement, Indemnitee shall not be required to
reimburse the Company for any advances pursuant to Section 8 of this Agreement
until a final determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).  The Company shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 12 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all of the
provisions of this Agreement.

 

(c)                                  If a determination shall have been made
pursuant to Section 10(b) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 12, absent
a misstatement by Indemnitee of a material fact, or an omission of a material
fact

 

8

--------------------------------------------------------------------------------


 

necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification that was not introduced into
evidence in connection with the determination.

 

(d)                                 In the event that Indemnitee is successful
in seeking, pursuant to this Section 12, a judicial adjudication of or an award
in arbitration to enforce Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, Indemnitee shall be entitled to recover from the
Company, and shall be indemnified by the Company for, any and all Expenses
actually and reasonably incurred by him or her in such judicial adjudication or
arbitration.  If it shall be determined in such judicial adjudication or
arbitration that Indemnitee is entitled to receive part but not all of the
indemnification or advance of Expenses sought, the Expenses incurred by
Indemnitee in connection with such judicial adjudication or arbitration shall be
appropriately prorated.

 

(e)                                  Interest shall be paid by the Company to
Indemnitee at the maximum rate allowed to be charged for judgments under the
Courts and Judicial Proceedings Article of the Annotated Code of Maryland for
amounts which the Company pays or is obligated to pay for the period
(i) commencing with either the tenth day after the date on which the Company was
requested to advance Expenses in accordance with Sections 8 or 9 of this
Agreement or the 60th day after the date on which the Company was requested to
make the determination of entitlement to indemnification under Section 10(b) of
this Agreement, as applicable, and (ii) ending on the date such payment is made
to Indemnitee by the Company.

 

(f)                                   The parties further agree to waive trial
by jury with respect to the determination whether Indemnitee is entitled to
indemnification or advance of Expenses.

 

Section 13.                                    Defense of the Underlying
Proceeding.

 

(a)                                 Indemnitee shall notify the Company promptly
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, request or other document relating to any Proceeding which may
result in the right to indemnification or the advance of Expenses hereunder and
shall include with such notice a description of the nature of the Proceeding and
a summary of the facts underlying the Proceeding.  The failure to give any such
notice shall not disqualify Indemnitee from the right, or otherwise affect in
any manner any right of Indemnitee, to indemnification or the advance of
Expenses under this Agreement unless the Company’s ability to defend in such
Proceeding or to obtain proceeds under any insurance policy is materially and
adversely prejudiced thereby, and then only to the extent the Company is thereby
actually so prejudiced.

 

(b)                                 Subject to the provisions of the last
sentence of this Section 13(b) and of Section 13(c) below, the Company shall
have the right to defend Indemnitee in any Proceeding which may give rise to
indemnification hereunder; provided, however, that the Company shall notify
Indemnitee of any such decision to defend within 15 calendar days following
receipt of notice of any such Proceeding under Section 13(a) above.  The Company
shall not, without the prior written consent of Indemnitee, consent to the entry
of any judgment against Indemnitee or enter into any settlement or compromise
which (i) includes an admission of fault of Indemnitee, (ii) does not include,
as an unconditional term thereof, the full release of Indemnitee from all

 

9

--------------------------------------------------------------------------------


 

liability in respect of such Proceeding, which release shall be in form and
substance reasonably satisfactory to Indemnitee or (iii) would impose any
Expense, judgment, fine, penalty or limitation on Indemnitee.  This
Section 13(b) shall not apply to a Proceeding brought by Indemnitee under
Section 12 of this Agreement.

 

(c)                                  Notwithstanding the provisions of
Section 13(b) above, if in a Proceeding to which Indemnitee is a party by reason
of Indemnitee’s Corporate Status, (i) Indemnitee reasonably concludes, based
upon an opinion of counsel approved by the Company, which approval shall not be
unreasonably withheld or delayed, that Indemnitee may have separate defenses or
counterclaims to assert with respect to any issue which may not be consistent
with other defendants in such Proceeding, (ii) Indemnitee reasonably concludes,
based upon an opinion of counsel approved by the Company, which approval shall
not be unreasonably withheld or delayed, that an actual or apparent conflict of
interest or potential conflict of interest exists between Indemnitee and the
Company, or (iii) if the Company fails to assume the defense of such Proceeding
in a timely manner, Indemnitee shall be entitled to be represented by separate
legal counsel of Indemnitee’s choice, subject to the prior approval of the
Company, which approval shall not be unreasonably withheld or delayed, at the
expense of the Company.  In addition, if the Company fails to comply with any of
its obligations under this Agreement or in the event that the Company or any
other person takes any action to declare this Agreement void or unenforceable,
or institutes any Proceeding to deny or to recover from Indemnitee the benefits
intended to be provided to Indemnitee hereunder, Indemnitee shall have the right
to retain counsel of Indemnitee’s choice, subject to the prior approval of the
Company, which approval shall not be unreasonably withheld or delayed, at the
expense of the Company (subject to Section 12(d) of this Agreement), to
represent Indemnitee in connection with any such matter.

 

(d)                                 In connection with any Proceeding in which
the Company has agreed to advance Expenses or provide indemnification to
Indemnitee (whether or not Indemnitee has provided notice as contemplated by
Section 13(a) above), Indemnitee shall assist and cooperate with the Company in
any manner reasonably requested by the Company, including providing to the
Company’s legal counsel, any information related to Indemnitee’s knowledge of
the facts concerning the issues encompassed by such Proceedings which is not
subject to Indemnitee’s personal attorney-client privilege or otherwise
protected from disclosure as to the Company and which is reasonably available to
Indemnitee.

 

Section 14.                                    Non-Exclusivity; Survival of
Rights; Subrogation.

 

(a)                                 The rights of indemnification and advance of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the charter or Bylaws of the Company, any agreement entered into after the
date hereof or a resolution of the stockholders entitled to vote generally in
the election of directors or of the Board of Directors, or otherwise.  Unless
consented to in writing by Indemnitee, no amendment, alteration or repeal of the
Company’s Charter, the Company’s Bylaws, this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in Indemnitee’s
Corporate Status prior to such amendment, alteration or repeal, regardless of
whether a claim with respect to such action or inaction is raised prior or
subsequent to such amendment, alteration or repeal.  No right or remedy herein
conferred is intended to be exclusive

 

10

--------------------------------------------------------------------------------


 

of any other right or remedy, and every other right or remedy shall be
cumulative and in addition to every other right or remedy given hereunder or now
or hereafter existing at law or in equity or otherwise.  The assertion of any
right or remedy hereunder, or otherwise, shall not prohibit the concurrent
assertion or employment of any other right or remedy.

 

(b)                                 In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

Section 15.                                    Insurance.

 

(a)                                 The Company will use its reasonable best
efforts to acquire directors and officers liability insurance, on terms and
conditions deemed appropriate by the Board of Directors covering Indemnitee for
any claim made against Indemnitee by reason of Indemnitee’s Corporate Status and
covering the Company for any indemnification or advance of Expenses made by the
Company to Indemnitee for any claims made against Indemnitee by reason of
Indemnitee’s Corporate Status. To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees or agents or fiduciaries of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person serves at the request of the Company, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any other person with
a similar title or role with the Company. In the event of a Change in Control,
the Company shall maintain in force any and all directors and officers liability
insurance policies that were maintained by the Company immediately prior to the
Change in Control for a period of six years with the insurance carrier or
carriers in place at the time of the Change in Control; provided, however,
(i) if the carriers will not offer the same policy and an expiring policy needs
to be replaced, a policy substantially comparable in scope and amount shall be
obtained and (ii) if any replacement insurance carrier is necessary to obtain a
policy substantially comparable in scope and amount, such insurance carrier
shall have an AM Best rating that is the same or better than the AM Best rating
of the existing insurance carrier; provided, further, however, in no event shall
the Company be required to expend in the aggregate in excess of 250% of the
annual premium or premiums paid by the Company for directors and officers
liability insurance in effect on the date of the Change in Control. In the event
that 250% of the annual premium paid by the Company for such existing directors
and officers liability insurance is insufficient for such coverage, the Company
shall spend up to that amount to purchase such lesser coverage as may be
obtained with such amount.  In the event that the Company receives notice of
cancellation, threatened or future cancellation or nonrenewal of any policy
providing such directors and officers liability insurance, it shall promptly
give notice of such cancellation, threatened or future cancellation or
nonrenewal to Indemnitee.

 

(b)                                 Without in any way limiting any other
obligation under this Agreement, the Company shall indemnify Indemnitee for any
payment by Indemnitee which would otherwise be indemnifiable hereunder arising
out of the amount of any deductible or retention and the amount of any excess of
the aggregate of all judgments, penalties, fines, settlements and Expenses
incurred by Indemnitee in connection with a Proceeding over the coverage of any
insurance

 

11

--------------------------------------------------------------------------------


 

referred to in Section 15(a).  The purchase, establishment and maintenance of
any such insurance shall not in any way limit or affect the rights or
obligations of the Company or Indemnitee under this Agreement except as
expressly provided herein, and the execution and delivery of this Agreement by
the Company and Indemnitee shall not in any way limit or affect the rights or
obligations of the Company under any such insurance policies.  If, at the time
the Company receives notice from any source of a Proceeding to which Indemnitee
is a party or a participant (as a witness or otherwise) the Company has director
and officer liability insurance in effect, the Company shall give prompt notice
of such Proceeding to the insurers in accordance with the procedures set forth
in the respective policies.

 

(c)                                  Indemnitee shall cooperate with the Company
or any insurance carrier of the Company with respect to any investigation or
Proceeding.

 

Section 16.                                    Coordination of Payments.  The
Company shall not be liable under this Agreement to make any payment of amounts
otherwise indemnifiable or payable or reimbursable as Expenses hereunder if and
to the extent that Indemnitee has otherwise actually received such payment under
any insurance policy, contract, agreement or otherwise.

 

Section 17.                                    Contribution.

 

(a)                                 If the indemnification provided in this
Agreement is unavailable in whole or in part and may not be paid to Indemnitee
for any reason, other than for failure to satisfy the standard of conduct set
forth in Section 4 or due to the provisions of Section 5, then, with respect to
any Proceeding in which the Company is jointly liable with Indemnitee (or would
be if joined in such Proceeding), to the fullest extent permissible under
applicable law, the Company, in lieu of indemnifying and holding harmless
Indemnitee, shall pay, in the first instance, the entire amount incurred by
Indemnitee, whether for Expenses, judgments, penalties, and/or amounts paid or
to be paid in settlement, in connection with any Proceeding without requiring
Indemnitee to contribute to such payment, and the Company hereby waives and
relinquishes any right of contribution it may have at any time against
Indemnitee.

 

(b)                                 Without diminishing or impairing the
obligations of the Company set forth in Section 17(a) and provided Indemnitee
has met the requisite standard of conduct set forth in Section 4, if, for any
reason, Indemnitee shall elect or be required to pay all or any portion of any
judgment or settlement in any Proceeding in which the Company is jointly liable
with Indemnitee (or would be if joined in such Proceeding), the Company shall
contribute to the amount of Expenses, judgments, penalties, and/or amounts
actually incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Company and all officers, directors or
employees of the Company other than Indemnitee who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, from the transaction from which such Proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such Expenses, judgments, penalties and/or amounts paid in
settlement, as well as any other equitable considerations. The relative

 

12

--------------------------------------------------------------------------------


 

fault of the Company and all officers, directors or employees of the Company
other than Indemnitee who are jointly liable with Indemnitee (or would be if
joined in such Proceeding), on the one hand, and Indemnitee, on the other hand,
shall be determined by reference to, among other things, the degree to which
their actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.

 

(c)                                  Provided that Indemnitee has met the
requisite standard of conduct set forth in Section 4, the Company hereby agrees
to fully indemnify and hold harmless Indemnitee from any claims for contribution
which may be brought by officers, directors or employees of the Company other
than Indemnitee who may be jointly liable with Indemnitee.

 

Section 18.                                    Reports to Stockholders.  To the
extent required by the MGCL, the Company shall report in writing to its
stockholders the payment of any amounts for indemnification of, or advance of
Expenses to, Indemnitee under this Agreement arising out of a Proceeding by or
in the right of the Company with the notice of the meeting of stockholders of
the Company next following the date of the payment of any such indemnification
or advance of Expenses or prior to such meeting.

 

Section 19.                                    Duration of Agreement; Binding
Effect.

 

(a)         This Agreement shall continue until and terminate on the later of
(i) the date that Indemnitee shall have ceased to serve as a director, officer,
employee or agent of the Company or as a director, trustee, officer, partner,
manager, managing member, fiduciary, employee or agent of any other foreign or
domestic corporation, real estate investment trust, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving in such capacity at the request of
the Company and (ii) the date that Indemnitee is no longer subject to any actual
or possible Proceeding (including any rights of appeal thereto and any
Proceeding commenced by Indemnitee pursuant to Section 12 of this Agreement).

 

(b)         The indemnification and advance of Expenses provided by, or granted
pursuant to, this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, officer, employee or agent of
the Company or a director, trustee, officer, partner, manager, managing member,
fiduciary, employee or agent of any other foreign or domestic corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise that such person is or was serving in such capacity at
the request of the Company, and shall inure to the benefit of Indemnitee and
Indemnitee’s spouse, assigns, heirs, devisees, executors and administrators and
other legal representatives.

 

(c)          The Company shall require and cause any successor (whether direct
or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Company, by written agreement in

 

13

--------------------------------------------------------------------------------


 

form and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.

 

(d)         The Company and Indemnitee agree that a monetary remedy for breach
of this Agreement, at some later date, may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm.  Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which Indemnitee
may be entitled.  Indemnitee shall further be entitled to such specific
performance and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bonds or other undertakings in connection therewith.  The Company
acknowledges that, in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by a court, and the Company hereby waives any such
requirement of such a bond or undertaking.

 

Section 20.                                    Severability.  If any provision
or provisions of this Agreement shall be held to be invalid, void, illegal or
otherwise unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any Section, paragraph or sentence of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section, paragraph or sentence of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested thereby. If any provision or provisions of
this Agreement shall be determined to be invalid or unenforceable, the Company
in good faith shall expeditiously take all necessary or appropriate action to
provide Indemnitee with rights under this Agreement (including with respect to
indemnification, advance of Expenses and other rights) that effect the original
intent of this Agreement as closely as possible.

 

Section 21.                                    Counterparts.  This Agreement may
be executed in two (2) or more counterparts (delivery of which may be by
facsimile, or via email as a portable document format (.pdf) or other electronic
format), each of which will be deemed an original, and it will not be necessary
in making proof of this Agreement or the terms of this Agreement to produce or
account for more than one (1) of such counterparts. One such counterpart signed
by the party against whom enforceability is sought shall be sufficient to
evidence the existence of this Agreement.

 

14

--------------------------------------------------------------------------------


 

Section 22.                                    Headings.  The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

 

Section 23.                                    Modification and Waiver.  No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by both of the parties hereto.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor, unless otherwise expressly
stated, shall such waiver constitute a continuing waiver.

 

Section 24.                                    Notices.  All notices, requests,
demands and other communications hereunder shall be in writing and shall be
deemed to have been duly given if (i) delivered by hand and receipted for by the
party to whom said notice or other communication shall have been directed, on
the day of such delivery, or (ii) mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed:

 

(a)         If to Indemnitee, to the address set forth on the signature
page hereto.

 

(b)         If to the Company, to:

 

CyrusOne Inc.

1649 West Frankford Road

Carrollton, TX 75007

Attn: General Counsel

 

or to such other address as may have been furnished in writing to Indemnitee by
the Company or to the Company by Indemnitee, as the case may be.

 

Section 25.                                    Spousal Indemnification.  The
Company shall provide Indemnitee’s spouse to whom Indemnitee is legally married
at any time Indemnitee is covered under the indemnification provided in this
Agreement (even if Indemnitee did not remain married to him or her during the
entire period of coverage) indemnification and contribution against any
Proceeding for the same period, to the same extent and subject to the same
standards, limitations, obligations and conditions under which indemnification
and contribution is provided herein, if Indemnitee’s spouse (or former spouse)
becomes involved in a Proceeding solely by reason of his or her status as
Indemnitee’s spouse. Including, without limitation, any Proceeding that seeks
damages recoverable from marital community property, jointly-owned property or
property purported to have been transferred from Indemnitee to his or her spouse
(or former spouse). Indemnitee’s spouse or former spouse also shall be entitled
to advance of Expenses to the same extent that Indemnitee is entitled to advance
of Expenses provided under Section 8 or 9 of this Agreement. The Company may
maintain insurance to cover its obligations hereunder with respect to
Indemnitee’s spouse (or former spouse) or set aside assets in a trust or escrow
fund for that purpose; provided, however, that the Company agrees that the
provisions of this Agreement shall remain in effect regardless of whether such
liability or other insurance coverage is obtained or retained by the Company;
except that any payments made to, or on behalf of, Indemnitee’s spouse under
such an insurance policy shall reduce the obligations of the Company hereunder.

 

15

--------------------------------------------------------------------------------


 

Section 26.                                    Time is of the Essence. The
parties expressly agree that time is of the essence with respect to all
provisions of this Agreement.

 

Section 27.                                    Governing Law.  This Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Maryland, without regard to its conflicts of laws rules.

 

[SIGNATURE PAGE FOLLOWS]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

COMPANY:

 

 

 

CyrusOne Inc.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

Name:

 

Address:

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AFFIRMATION AND UNDERTAKING TO REPAY EXPENSES ADVANCED

 

To:  The Board of Directors of CyrusOne Inc.

 

Re:  Affirmation and Undertaking

 

Ladies and Gentlemen:

 

This Affirmation and Undertaking is being provided pursuant to that certain
Indemnification Agreement dated the       day of               , 20    , by and
between CyrusOne Inc., a Maryland corporation (the “Company”), and the
undersigned Indemnitee (the “Indemnification Agreement”), pursuant to which I am
entitled to advance of Expenses in connection with [Description of Proceeding]
(the “Proceeding”).

 

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

 

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity.  I hereby affirm my good
faith belief that at all times, insofar as I was involved as [a director] [an
officer] of the Company, in any of the facts or events giving rise to the
Proceeding, I (1) did not act with bad faith or active or deliberate dishonesty,
(2) did not receive any improper personal benefit in money, property or services
and (3) in the case of any criminal proceeding, had no reasonable cause to
believe that any act or omission by me was unlawful.

 

In consideration of the advance by the Company for Expenses incurred by me in
connection with the Proceeding (the “Advanced Expenses”), I hereby agree that
if, in connection with the Proceeding, it is established that (1) an act or
omission by me was material to the matter giving rise to the Proceeding and
(a) was committed in bad faith or (b) was the result of active and deliberate
dishonesty or (2) I actually received an improper personal benefit in money,
property or services or (3) in the case of any criminal proceeding, I had
reasonable cause to believe that the act or omission was unlawful, then I shall
promptly reimburse the portion of the Advanced Expenses relating to the claims,
issues or matters in the Proceeding as to which the foregoing findings have been
established.

 

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this    
day of                     , 20    .

 

 

Name:

 

 

 

--------------------------------------------------------------------------------